NO. 07-00-0029-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                   NOVEMBER 15, 2000

                           ______________________________


                     FRANCISCO SANCHEZ MOLINA, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                        _________________________________

       FROM THE CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY;

              NO. F-9901481-FK; HONORABLE JOHN CREUZOT, JUDGE
                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       Appellant Francisco Sanchez Molina has given notice of appeal from a conviction

and sentence in Cause No. F-9901481-FK in the Criminal District Court of Dallas County,

Texas (the trial court), for aggravated robbery. The appellate court clerk received and filed

the trial court clerk’s record on December 20, 1999, and received and filed the trial court

reporter’s record on July 11, 2000. By letter dated October 25, 2000, the clerk of this court

advised counsel for appellant that appellant’s brief was due no later than September 11,

2000, and that neither the brief nor a motion for extension of time for filing of the brief had
been received. Counsel for appellant was further advised by such letter that if no

response to the letter was received by November 6, 2000, the appeal would be abated to

the trial court for hearing pursuant to TEX . R. APP . P. 38.8(b). No response to the clerk’s

letter of October 25th has been received.


       Accordingly, this appeal is abated and the cause is remanded to the trial court.

TEX . R. APP . P. 38.8(b). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant

desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, then

whether appellant is indigent, and if not indigent, whether counsel for appellant has

abandoned the appeal; (3) if appellant desires to prosecute this appeal, whether

appellant’s present counsel should be replaced; and (4) what orders, if any, should be

entered to assure the filing of appropriate notices and documentation to dismiss

appellant’s appeal if appellant does not desire to prosecute this appeal, or, if appellant

desires to prosecute this appeal, to assure that the appeal will be diligently pursued. If the

trial court determines that the present attorney for appellant should be replaced, the court

should cause the clerk of this court to be furnished the name, address, and State Bar of

Texas identification number of the newly-appointed or newly-retained attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a supplemental reporter’s record; and (4) have a record of the


                                              2
proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record. In the absence of a

request for extension of time from the trial court, the supplemental clerk’s record,

supplemental reporter’s record, and any additional proceeding records, including any

orders, findings, conclusions and recommendations, are to be sent so as to be received

by the clerk of this court not later than January 12, 2001.




                                                 Per Curiam


Do not publish.




                                            3